Citation Nr: 9933735	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-46 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Determination of a proper initial rating for multiple 
sclerosis with right arm involvement, currently evaluated as 
40 percent disabling.  

4.  Determination of a proper initial rating for multiple 
sclerosis with right leg involvement, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1985, and from August 1988 to May 1993.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for bilateral hearing 
loss and a bilateral knee disorder, and which also granted 
service connection for multiple sclerosis, and assigned an 
initial 30 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8013.  The veteran filed a timely appeal, and 
during the course of which, separate initial evaluations of 
40 and 10 percent were assigned for his multiple sclerosis 
with right arm and right leg involvement, respectively.  The 
veteran now contends that his manifestations of multiple 
sclerosis are more severe than the currently assigned 40 and 
10 percent evaluations.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran currently has a hearing loss disability recognizable 
for VA purposes.  

2.  There is no competent medical evidence that any pre-
existing disorder with respect to the veteran's knees was 
permanently aggravated by service, or that establishes a 
nexus or link between any currently diagnosed bilateral 
chondromalacia of the knees and the veteran's active service.  

3.  The veteran is right-hand dominant.

4.  The veteran's multiple sclerosis with right arm 
involvement is not shown to be productive of more than a 
moderate degree of paralysis, manifested by intermittent 
numbness, incoordination, and loss of grip strength in the 
dominant hand, exacerbated by overexertion and hot weather.  

5.  The veteran's multiple sclerosis with right leg 
involvement is not shown to be productive of more than 
symptomatology consistent with mild incomplete paralysis of 
the sciatic nerve with intermittent incoordination and 
numbness, exacerbated by overexertion and hot weather.   


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1999).  

2.  The veteran's claim for service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The criteria for assignment of an initial evaluation in 
excess of 40 percent for the veteran's multiple sclerosis 
with right arm involvement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.124a, Diagnostic Codes 8018, 8513, and 8520 (1999).  


4.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for the veteran's multiple sclerosis 
with right leg involvement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.124a, Diagnostic Codes 8018, 8513, and 8520 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then continuity of symptomatology after 
service is generally required for service connection.  
38 C.F.R. § 3.303(b) (1999).  Where a veteran served for 90 
days or more, and an organic disease of the central nervous 
system, including sensorineural hearing loss, develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In addition, regulations provide that a pre-existing injury 
or disease will be considered to have been aggravated by 
active duty where there is an increase in a disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(b) (1999).  Further, a veteran who served during a 
period of war or during peacetime after December 31, 1946, is 
presumed to be in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  

The threshold question which must be answered in this case, 
is whether the veteran has presented well-grounded claims for 
service connection.  In reviewing a claim for service 
connection, the initial question is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 51007(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

With respect to the veteran's claim for service connection 
for bilateral hearing loss, the Board notes that he has 
contended that he currently experiences bilateral hearing 
loss as a result of exposure to acoustic trauma as a tank 
crewman in service.  His service medical records show that 
upon separation from service, the veteran complained of 
sustaining hearing loss due to his military occupational 
specialty as a tanker.  At the time of entering service, the 
results of a military audiometric examination showed pure 
tone thresholds, in decibels, to be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
25
LEFT
15
10
20
25
20

Speech audiometry tests were not conducted.  At the time of 
his discharge from service, the results of the separation 
audiometric examination showed pure tone thresholds, in 
decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
30
LEFT
15
20
35
40
35

As with the veteran's service entrance audiometric 
examination, speech audiometry tests were not conducted.  

The veteran underwent a VA rating examination in August 1993.  
The results of that examination showed that he experienced 
what was characterized as mild bilateral sensorineural 
hearing loss secondary to noise exposure during the course of 
his duties as a tank crewman.  An audiometric examination was 
conducted at that time, and the results of that examination 
showed the veteran's pure tone thresholds, in decibels, to 
be:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
35
LEFT
10
15
20
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
In addition, the veteran did not complain of experiencing 
tinnitus at that time.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO, and testified that while on active duty, 
he served as a tank crewman, and was exposed to a significant 
amount of acoustic trauma as a result of firing of the tank's 
main gun, small arms, and constant engine and mechanical 
noise.  He testified that following service, he experienced 
difficulty following conversations and hearing television.  
According to the veteran, he was provided adequate hearing 
protection in civilian occupations, but the hearing 
protection afforded him by the Army was inadequate to protect 
his ears from the noise of firing of the tank's main gun.  

The Board observes that the evidence of record shows that the 
veteran was exposed to acoustic trauma while serving as a 
tank crewman in service.  The Board further observes that 
such noise exposure is consistent with duties associated with 
being a tank crewman.  See generally 38 U.S.C.A. § 1154(a) 
(West 1991).  However, such a finding does not alter the 
requirements of medical evidence of a current disability and 
of a nexus to service.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996). 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold of any of the frequencies, 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (1999).  

Regarding a hearing disability, the Board finds that the 
veteran's contentions with respect to experiencing acoustic 
trauma in service to be plausible.  As noted above, however, 
it is also necessary to provide medical evidence 
demonstrating that there is a present hearing disability 
recognizable for VA purposes as set forth in 38 C.F.R. 
§ 3.385.  The veteran's statements and testimony are 
insufficient to demonstrate a current diagnosis.  It is clear 
that the report of the veteran's service separation 
examination shows that the veteran had a left ear hearing 
disability within the meaning of 38 C.F.R. § 3.385.  At that 
time, the hearing thresholds at 2000, 3000, and 4000 Hz were 
35, 40, and 35 decibels, respectively.  However, the results 
obtained on the most recent audiometric test, conducted in 
August 1993 pursuant to the July 1993 VA rating examination, 
fail to establish that the veteran currently has bilateral or 
unilateral hearing loss which is recognizable for VA 
purposes.  The speech discrimination scores were 96 and 100 
percent bilaterally.  None of the veteran's auditory 
thresholds was 40 decibels or greater at any frequency, and 
exceeded 26 decibels only at 3000 and 4000 Hz in each ear.  

In order to have a recognizable bilateral hearing loss, there 
must be a showing of auditory thresholds of 26 decibels or 
greater in three frequencies in each ear, or for unilateral 
hearing loss, a showing of auditory thresholds of 26 decibels 
or greater in three frequencies in one ear.  The most recent 
test results only show auditory thresholds of 26 decibels or 
greater in two frequencies in each ear.  The Board finds that 
based on the evidence discussed above, the veteran did 
experience acoustic trauma during service, and has current 
evidence of some decreased hearing acuity.  However, the 
degree of severity of the veteran's hearing loss as measured 
in the VA audiometric examination of August 1993 is not 
sufficient to warrant its classification as a disability 
under 38 C.F.R. § 3.385.  Accordingly, as the veteran does 
not have a present disability with respect to either 
bilateral or unilateral hearing loss for VA purposes, the 
Board finds that the veteran's claim is not well grounded, 
and must be denied.  See generally, Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (holding that in the absence of the 
currently claimed condition, there can be no valid claim).  

With respect to the veteran's claim for service connection 
for a bilateral knee disorder, he presently contends that 
while he had a bilateral knee disorder which existed prior to 
service, this bilateral knee disorder was permanently 
aggravated during his active service.  The veteran's service 
medical records show that from mid-May through July 1989, he 
complained of experiencing bilateral knee pain.  At that 
time, the veteran was not noted to have experienced any 
particular physical trauma to his knees although some redness 
and swelling were found.  X-rays did not reveal any 
abnormalities.  On his service separation examination report, 
the veteran indicated that he had experienced problems with 
his knees, but no objective findings with respect to the 
knees were indicated.  

The report of the July 1993 VA rating examination shows that 
the veteran had an "over-use history of knee pain with 
intermittent edema."  On examination, the veteran could flex 
his knees to 150 degrees and had full extension bilaterally.  
He had what was characterized as 1+ crepitation in the 
posterior patellar region bilaterally with flexion and 
extension.  No acute effusions were present, and he also had 
negative drawer signs bilaterally.  The veteran was noted to 
experience mild changes due to Osgood-Schlatter's disease 
bilaterally.  He was able to stand on his heels and toes 
without complaints.  In addition, he could squat and rise 
without complaint.  Deep tendon reflexes were equal and 
diffuse, and no atrophy was present.  X-ray results were 
normal bilaterally.  No bony changes were seen in either 
knee, joint spaces appeared to be normal, and no fluid was 
seen in the joints.  The examiner concluded with diagnoses of 
chondromalacia of the patella and Osgood-Schlatter's disease.  

Contemporaneous clinical treatment records dating from June 
1993 through December 1996 are negative for any indication of 
treatment for a bilateral knee disorder.  

At his personal hearing in June 1995, the veteran testified 
that he participated in a number of sports in junior high 
school, including basketball and football, and that he did 
not experience any problems with his knees at that time.  The 
veteran indicated that during high school he worked and did 
not engage in any sports.  After entering service and 
engaging in physical training exercises, the veteran 
testified that he abruptly began experiencing problems with 
his knees.  The veteran stated that due to excessive running, 
he developed torn cartilage in his knees behind the kneecap.  
He indicated that he was informed that the damage would heal 
itself, and was placed on a running profile for several days.  
According to the veteran, he ran from two to six miles daily, 
and would experience swelling in his knees after running 
longer distances.  The veteran stated that while stationed in 
Korea, upon experiencing swelling in his knees, he would 
visit the aid station and obtain cold packs from the medic.  

The Board has evaluated the above medical evidence, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for a bilateral 
knee disorder.  The Board recognizes that the veteran 
experienced problems with his knees during service, but also 
notes that his service medical records only indicate 
complaints of bilateral knee pain from May through July 1989.  
While the veteran testified that he continued to experience 
bilateral knee problems throughout the time he was assigned 
to a tank unit in Korea, his service medical records do not 
reflect such treatment.  Moreover, while the veteran 
testified that he was informed that he had sustained torn 
bilateral cartilage in both knees behind his kneecaps, the 
service medical records fail to indicate any such diagnosis.  
In fact, beyond indicating a "knee strain," and noting 
bilateral knee pain and swelling during a three-month period 
in 1989, his service medical records fail to show any 
diagnoses with respect to his knees.  The Board also notes 
that even though the veteran had indicated having experienced 
problems with his knees in service on the questionnaire 
portion of his service separation examination, the report of 
that examination did not indicate any bilateral knee 
disorders.  

The veteran was diagnosed with chondromalacia of the knees in 
the report of the July 1993 VA rating examination, as 
evidenced by 1+ crepitations in the knees bilaterally.  In 
addition, the examiner indicated that changes in the 
veteran's knees were due to Osgood-Schlatter's disease, a 
noted congenital or developmental defect.  In his Substantive 
Appeal, the veteran appears to have contended that, with 
respect to his knees, a pre-existing disability had been 
permanently aggravated by his active service.  The Board 
finds that the veteran's diagnosed chondromalacia of the 
knees was not expressly linked to his diagnosed Osgood-
Schlatter's disease.  In any case, even assuming that 
chondromalacia is a distinct disorder apart from Osgood-
Schlatter's disease, none of the medical evidence presented 
contains a medical opinion establishing a nexus or link 
between the diagnosed chondromalacia and the veteran's active 
service.  

Likewise, there is no objective medical evidence to show that 
the diagnosed Osgood-Schlatter's disease, and any disability 
incurred pursuant to that disease, was permanently aggravated 
by the veteran's active service.  As noted, the Board 
recognizes that from mid-May through July 1989, the veteran 
complained of experiencing bilateral knee pain and swelling.  
However, the Board does not find that such complaints 
represent a permanent aggravation of any pre-existing knee 
disorder.  The service medical records fail to show any 
complaints of knee problems after July 1989, and in the last 
entry noting such complaints, dated in late July 1989, such 
are listed under a category entitled "Temporary (Minor) 
Problems."  Accordingly the Board finds that the veteran's 
claim for service connection is not well grounded, and must 
be denied on that basis.  

In addition, lay statements and testimony by the veteran that 
his bilateral knee disorder is related to service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  What is missing 
in this case is a medical opinion, based on evidence and a 
supporting rationale, that the veteran's chondromalacia of 
the knees was incurred in service, or that shows that the 
veteran's diagnosed Osgood-Schlatter's disease was 
permanently aggravated by his active service (given the 
absence of medical evidence in service and post-service 
medical records showing permanent aggravation).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for bilateral hearing loss and for a bilateral 
knee disorder.  The Board has not been made aware of any 
additional relevant evidence which is available which could 
serve to well ground the veteran's claims for service 
connection.  As the duty to assist has not been triggered 
here by well-grounded claims, the Board finds that the VA has 
no obligation to further develop the veteran's claims.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 6 Vet. 
App. 136 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
complete well-grounded claims for service connection for 
bilateral hearing loss and a bilateral knee disorder.  

II.  Determination of Proper Initial Ratings

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
A claim that a service-connected disability has become more 
severe is well grounded in cases in which the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and a transcript 
of personal hearing testimony given before a Hearing Officer 
at the RO.  The Board is not aware of any additional relevant 
evidence that is available in connection with the issue on 
appeal.  Therefore, no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claims.  See 38 U.S.C.A. 
§ 5107(a); McKnight, supra.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (1999).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  
Moreover, an appeal from an initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, service connection for multiple 
sclerosis was granted by a November 1993 rating decision, and 
a 30 percent evaluation was assigned, effective from May 29, 
1993.  The veteran appealed that decision, contending that 
his multiple sclerosis was more severe than reflected by the 
initially assigned 30 percent evaluation.  The report of the 
veteran's Army Medical Board evaluation, conducted in January 
1993, indicates that the veteran had experienced two possible 
attacks of multiple sclerosis, which involved difficulty with 
coordination and weakness in his right arm and left leg, a 
visual disturbance, and slurring of his speech.  His 
examination results were essentially normal except for 
decreased sensation to light touch in the medial left arm and 
hand and in the left leg down to the ankle.  Coordination and 
gait were normal.  The veteran's current neurological 
deficits were predicted to result in only minor impairment in 
his everyday activities.  At the time the Army Medical Board 
examination was conducted, the veteran complained of fatigue, 
mild right arm weakness and incoordination, numbness of the 
left arm and leg, and mild imbalance.  The veteran's 
activities were to be restricted to activities which would 
not increase his core body temperature, and the examiner 
noted that he would necessarily require a cool climate or air 
conditioned room.  The examiner offered his prognosis that 
the veteran would continue to experience further attacks of 
multiple sclerosis, but the frequency or severity of such 
attacks was unknown at that time.  

In July 1993, the veteran underwent a VA rating examination 
and was noted to have a history of multiple sclerosis.  He 
complained of experiencing fatigue with increasing hot 
weather, and of a lack of coordination and decreased grip.  
On examination, aside from +1 crepitus in his knees and mild 
sensorineural high frequency hearing loss, the results were 
essentially normal.  The examiner concluded with a diagnosis 
of multiple sclerosis diagnosed in February 1993.  

Contemporaneous clinical treatment records dating from June 
1993 through December 1996 are negative for any complaints 
related to the veteran's service-connected multiple 
sclerosis.  

In March 1995, the veteran underwent an additional VA rating 
examination.  He complained of experiencing extended hip and 
vision problems, and reported experiencing intermittent right 
leg weakness and numbness.  In addition, the veteran reported 
experiencing decreased control of his fine motor coordination 
and complained of developing spasms in his right upper and 
lower extremities.  On examination, the veteran was found to 
have decreased fine motor control in the right upper 
extremity and had decreased sensory in the right lower 
extremity.  The examiner concluded with a diagnosis of a 
history of reported multiple sclerosis.  

In his June 1995 personal hearing, the veteran testified that 
he had obtained a job that year at the Kenworth truck 
manufacturing plant on an assembly line, but had to quit 
approximately two weeks later due to the lack of motor 
control, speech problems, and numbness associated with his 
multiple sclerosis.  He indicated that on the first day of 
working, physical limitations due to multiple sclerosis 
became apparent upon overexertion.  In addition, he testified 
that he became fatigued more easily during hot weather, and 
tended to stay in air conditioned buildings whenever 
possible.  The veteran indicated that he was right handed, 
and that the effects of multiple sclerosis, including loss of 
grip strength, coordination, and numbness in his right hand 
and arm had an increased debilitating effect as a result.  
With respect to lower extremities, the veteran testified that 
he experienced numbness on the bottoms of both feet with what 
he characterized as a needles and pins effect.  In addition, 
he testified that he experienced numbness on the entire 
length of his right leg, from the hip down to his feet.  
Generally, the veteran testified that the physical 
limitations incurred as a result of the fatigue, 
incoordination, and numbness in his extremities prevented him 
from engaging in a number of physical activities which he 
previously enjoyed.  

The Board observes that the veteran was initially assigned a 
30 percent evaluation for his multiple sclerosis under 
38 C.F.R. § 4.124a, Diagnostic Code 8018.  Under that 
diagnostic code, a 30 percent evaluation was the minimum 
rating assignable for multiple sclerosis.  A note to that 
section states that "It is required for the minimum ratings 
for residuals under Diagnostic Codes 8000-8025, that there be 
ascertainable residuals.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluations be cited, in addition to the 
codes identifying the diagnoses."  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (1999).  

Following the March 1995 rating examination and the June 1995 
RO hearing, the veteran's residuals of multiple sclerosis 
were separately rated as 40 and 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Codes 8513 and 8520, 
respectively.  
Under Diagnostic Code 8513, with respect to ratings 
pertaining to the dominant extremity only, mild incomplete 
paralysis of all radicular groups warrants assignment of a 20 
percent evaluation.  A 40 percent evaluation is contemplated 
for moderate incomplete paralysis, and upon a showing of 
severe incomplete paralysis, a 70 percent evaluation is 
warranted.  A 90 percent evaluation, the highest available 
under that diagnostic code, is contemplated upon a showing of 
complete paralysis of all radicular groups.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (1999).  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (1999), mild 
incomplete paralysis of the sciatic nerve warrants assignment 
of a 10 percent evaluation.  Assignment of a 20 percent 
evaluation is warranted for moderate incomplete paralysis, 
and a 40 percent evaluation is contemplated for moderately 
severe incomplete paralysis.  Upon a showing of incomplete 
paralysis with marked muscular atrophy, a 60 percent 
evaluation is warranted.  An 80 percent evaluation, the 
highest available under Diagnostic Code 8520, is assigned 
where there is complete paralysis of the sciatic nerve where 
the foot dangles and drops, where there is no active movement 
possible of the muscles below the knee, and where flexion of 
the knee is weakened or (very rarely) lost.  Id.  

The Board has reviewed the evidence discussed above, and must 
conclude that the preponderance of the evidence is against 
assignment of initial evaluations in excess of 40 and 10 
percent for the veteran's multiple sclerosis with right arm 
and right leg involvement, respectively.  As noted, the 
report of the July 1993 rating examination only notes the 
veteran's subjective complaints of experiencing fatigue with 
the onset of hot weather, intermittent incoordination and 
decreased grip strength.  The contemporaneous clinical 
treatment records do not indicate any symptoms associated 
with multiple sclerosis.  However, the report of the March 
1995 rating examination shows that the veteran experienced 
intermittent incoordination or loss of fine motor control in 
his right arm, and loss of sensory in his right leg.  
Further, in June 1995, he testified that he experienced 
symptoms consistent with multiple sclerosis including 
intermittent numbness in his right leg, fatigue, and loss of 
coordination, decreased grip strength, and numbness in his 
right arm.  

The Board has evaluated such symptomatology in light of the 
Note appended to 38 C.F.R. § 4.124a, Diagnostic Code 8018, 
and finds that after resolving all reasonable doubt in favor 
of the veteran, his symptomatology is most consistent with 
moderate incomplete paralysis of all radicular groups in his 
dominant right arm under Diagnostic Code 8513, and with mild 
incomplete paralysis of the sciatic nerve in his right leg.  
The veteran's symptoms appear to be intermittent, and are 
objectively shown to be exacerbated by overexertion and hot 
weather.  However, aside from the intermittent numbness, 
weakness, incoordination, and fatigue, there is no indication 
that he experiences any significant functional loss 
documented by medical treatment records and rating 
examinations.  The Board finds that such symptomatology is 
not consistent with severe paralysis with respect to the 
veteran's right arm, or with moderate paralysis of the 
sciatic nerve with respect to his right leg.  Accordingly, 
the Board finds that the initially assigned 40 and 10 percent 
evaluations are appropriate, and that the preponderance of 
the evidence is against assignment of evaluations in excess 
of 40 and 10 percent for the veteran's multiple sclerosis 
with right arm and right leg involvement, respectively.  
Moreover, the Board notes that the currently assigned 40 and 
10 percent evaluations for multiple sclerosis with right arm 
and right leg involvement are based solely on the veteran's 
subjective complaints which are consistent with multiple 
sclerosis, and not upon any objective medical findings per 
se, other than a diagnosis of multiple sclerosis.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8018, Note (1999).  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the evidence presented, and finds that 
there has been no showing that the disability under 
consideration, multiple sclerosis with right arm and right 
leg involvement, has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran testified that he had to quit his assembly line job 
at the Kenworth truck plant after two weeks in 1995 due to 
exacerbations of his symptomatology associated with multiple 
sclerosis.  During his personal hearing, the veteran made 
much of the fact that he had acquired mechanical skills while 
serving as an armor crewman in the Army, and that his 
service-connected disability prevented him from utilizing 
these skills.  However, the Board observes that the veteran's 
symptomatology is shown to be intermittent, at most, and 
appears to become active during periods of overexertion, 
during hot weather or while engaging in other activities 
raising his core body temperature.  The Board recognizes that 
the veteran may be precluded from engaging in a number of 
strenuous activities in and around hot weather environments, 
but he is not shown to be incapable of obtaining or retaining 
other forms of gainful employment.  Further, the Board 
observes that there is no medical evidence of record that he 
has received treatment for his multiple sclerosis, other than 
undergoing VA rating examinations, since his discharge from 
service.  

The Board finds, therefore, that the evidence fails to show 
that the veteran is incapable of obtaining or retaining 
gainful employment as a result of his multiple sclerosis.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) 
is not warranted here.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 9 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable, 
and the claims for initial ratings in excess of 40 and 10 
percent for the veteran's multiple sclerosis with right arm 
and right leg involvement, respectively, are denied.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Should the veteran's disability picture 
change, he may apply at any time for increases in his 
assigned disability ratings.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant initial increased ratings in excess of 40 and 10 
percent for the veteran's manifestations of multiple 
sclerosis.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral knee disorder is denied.  

The initial rating for the veteran's multiple sclerosis with 
right arm involvement is appropriate, and entitlement to an 
evaluation in excess of 40 percent for that disorder is 
denied.  

The initial rating for the veteran's multiple sclerosis with 
right leg involvement is appropriate, and entitlement to an 
evaluation in excess of 10 percent for that disorder is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals






